[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] OPINION AND JUDGMENT ENTRY
* * * * *
This matter is before the court on appeal from the Erie County Court of Common Pleas. Pursuant to 6th Dist.Loc.App.R. 12(C), this case is hereby assigned to the accelerated calendar.
At a hearing on September 11, 1997, appellant George Brown entered pleas of guilty to one count of drug abuse and one count of trafficking in cocaine. R.C. 2925.11(A) and 2925.03(A) and (C)(4). By journal entry dated October 3, 1997, the trial court sentenced appellant to serve consecutive prison terms of one year on each count. Additionally, the trial court informed appellant that the parole board could increase his sentence up to fifty percent should he commit a crime in prison, and if he violated post-release conditions, an additional time sanction could be imposed.
According to the record before us, appellant has not yet had his prison sentence extended for "bad time" pursuant to R.C.2967.11. Further, appellant has not yet completed his original term of imprisonment to be subject to sanctions for violating post-release control conditions under R.C. 2967.28. Appellant now appeals setting forth five assignments of error challenging the constitutionality of R.C. 2967.11, the sentencing statute which provides for "bad time", and R.C. 2967.28, which provides sanctions for violating post-release control after release from imprisonment.
Appellant's five assignments of error are found not well-taken on the authority of this court's decision in State v.Somerlot (Jan. 23, 1998), Erie App. No. E-97-002, unreported. Accord, State v. Davis (Dec. 31, 1997), Miami App. No. 97-CA-17, unreported.
The judgment of the Erie County Court of Common Pleas is affirmed. Court costs of this appeal assessed to appellant.
JUDGMENT AFFIRMED.
A certified copy of this entry shall constitute the mandate pursuant to App.R. 27. See, also, 6th Dist.Loc.App.R. 4, amended 1/1/98.
  _______________________________  Melvin L. Resnick, J.
JUDGE
  _____________________________  James R. Sherck, J.
JUDGE
  _______________________________  Richard W. Knepper, J.
JUDGE
CONCUR.